           Case 1:20-cv-01580-RCL Document 11 Filed 06/19/20 Page 1 of 4




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA



 UNITED STATES OF AMERICA,

                              Plaintiff,
      v.                                              Case No. 20-cv-1580 (RCL)
 JOHN R. BOLTON,

                              Defendant.




                MOTION FOR LEAVE TO FILE BRIEF OF
       THE REPORTERS COMMITTEE FOR FREEDOM OF THE PRESS,
          THE ASSOCIATION OF AMERICAN PUBLISHERS, INC.,
   DOW JONES & COMPANY, INC., THE NEW YORK TIMES COMPANY, AND
 THE WASHINGTON POST AS AMICI CURIAE IN SUPPORT OF DEFENDANT’S
OPPOSITION TO PLAINTIFF’S EMERGENCY APPLICATION FOR A TEMPORARY
    RESTRAINING ORDER AND MOTION FOR PRELIMINARY INJUNCTION

       Proposed amici curiae the Reporters Committee for Freedom of the Press, the

Association of American Publishers, Inc., Dow Jones & Company, Inc. The New York Times

Company, and The Washington Post respectfully move this Court under Local Civil Rule 7(o)

for leave to file the attached amicus curiae brief in support of Defendant’s Opposition to the

Emergency Application for a Temporary Restraining Order and Motion for Preliminary

Injunction filed by Plaintiff United States of America (the “Government”). The proposed amicus

brief is attached to this Motion.

       1. The Court “has broad discretion to permit . . . participat[ion] [of] amici curiae,” and

amicus participation is appropriate where amici have “relevant expertise and a stated concern for

the issues at stake in [the] case.” Dist. of Columbia v. Potomac Elec. Power Co., 826 F. Supp. 2d
         Case 1:20-cv-01580-RCL Document 11 Filed 06/19/20 Page 2 of 4




227, 237 (D.D.C. 2011). An amicus brief should “‘normally be allowed when . . . the amicus has

unique information or perspective that can help the court beyond the help that the lawyers for the

parties are able to provide.’” Cobell v. Norton, 246 F. Supp. 2d 59, 62 (D.D.C. 2003) (quoting

Ryan v. Commodity Futures Trading Comm’n, 125 F.3d 1062, 1063 (7th Cir. 1997)); see also Jin

v. Ministry of State Sec., 557 F. Supp. 2d 131, 137 (D.D.C. 2008) (same).

       2. The Reporters Committee for Freedom of the Press (the “Reporters Committee”) is an

unincorporated nonprofit association of reporters and editors dedicated to defending the First

Amendment and newsgathering rights of the news media. Founded by journalists and media

lawyers in 1970, when the nation’s press faced an unprecedented wave of government subpoenas

forcing reporters to name confidential sources, the Reporters Committee today serves as a

leading voice for the legal interests of journalists and news organizations.

       3. The Association of American Publishers, Inc. (“AAP”) represents the leading book,

journal, and education publishers in the United States on matters of law and policy, advocating

for a free and sustainable environment for publishers, authors, booksellers and readers around the

world to incentivize the publication of creative expression, professional content, and learning

solutions. As essential participants in local markets and the global economy, AAP’s members

invest in and inspire the exchange of ideas, transforming the world we live in one word at a time.

       4. Dow Jones & Company is the world’s leading provider of news and business

information. Through The Wall Street Journal, Barron’s, MarketWatch, Dow Jones Newswires,

and its other publications, Dow Jones has produced journalism of unrivaled quality for more than

130 years and today has one of the world's largest newsgathering operations. Dow Jones’s

professional information services, including the Factiva news database and Dow Jones Risk &




                                                 2
          Case 1:20-cv-01580-RCL Document 11 Filed 06/19/20 Page 3 of 4




Compliance, ensure that businesses worldwide have the data and facts they need to make

intelligent decisions. Dow Jones is a News Corp company.

       5. The New York Times Company is the publisher of The New York Times and operates

the news website nytimes.com.

       6. The Washington Post (formally, WP Company LLC d/b/a The Washington Post) is a

news organization based in Washington, D.C. It publishes The Washington Post newspaper and

the website www.washingtonpost.com, and produces a variety of digital and mobile news

applications. The Post has won Pulitzer Prizes for its journalism, including the award in 2020 for

explanatory reporting.

       7. The proposed amicus brief highlights for the Court the extraordinary, unconstitutional

nature of the Government’s emergency request for an injunction restraining not only Defendant,

but also Simon & Schuster, the non-party publisher of the book The Room Where It Happened,

and all “commercial resellers further down the distribution chain, such as booksellers[,]” from

further publication and dissemination of the book. Gov’t Mot. at 29, n. 6. As set forth in the

proposed amicus brief, the Government’s sweeping request for injunctive relief that would

“bind” Simon & Schuster and all “commercial resellers” of the book, id., amounts to a request

that the Court enter an unconstitutional prior restraint on the First Amendment-protected activity

of those non-parties to this litigation, and it should be denied.

       8. As organizations devoted to defending First Amendment freedoms, including the

rights of journalists and media organizations to gather and publish newsworthy information, and

the rights of publishers and booksellers to publish and distribute books, amici are uniquely

positioned to provide the Court with arguments in support of the First Amendment rights of the

publishers and booksellers that the Government seeks to enjoin who are not a party to this



                                                  3
         Case 1:20-cv-01580-RCL Document 11 Filed 06/19/20 Page 4 of 4




litigation. Such arguments, which are distinct from those of Defendant, will aid the Court in

ruling on the Motion pending before it.

       9. Counsel for amici sought consent to submit an amicus brief in this matter from

counsel for the Government and Defendant. Defendant consents to the filing of the amicus brief.

Counsel for the Government has stated that it will not oppose the filing of an amicus brief that

otherwise conforms with the rules of the Court.



Dated: June 19, 2020                         Respectfully submitted,

                                                      /s/ Bruce D. Brown
                                                      BRUCE D. BROWN
                                                      DC Bar No. 457317
                                                      bbrown@rcfp.org
                                                        Counsel of Record for Amici Curiae
                                                      KATIE TOWNSEND
                                                      DC Bar No. 1026115
                                                      ktownsend@rcfp.org
                                                      GABRIEL ROTTMAN
                                                      DC Bar No. 992728
                                                      grottman@rcfp.org
                                                      REPORTERS COMMITTEE FOR
                                                      FREEDOM OF THE PRESS
                                                      1156 15th Street NW, Suite 1020
                                                      Washington, DC 20005
                                                      Telephone: 202.795.9300

                                                      Counsel for Amici Curiae




                                                  4
        Case 1:20-cv-01580-RCL Document 11-1 Filed 06/19/20 Page 1 of 16




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA



UNITED STATES OF AMERICA,

                        Plaintiff,
   v.                                      Case No. 20-cv-1580 (RCL)
JOHN R. BOLTON,

                        Defendant.




  BRIEF OF THE REPORTERS COMMITTEE FOR FREEDOM OF THE PRESS,
          THE ASSOCIATION OF AMERICAN PUBLISHERS, INC.,
 DOW JONES & COMPANY, INC., THE NEW YORK TIMES COMPANY, AND THE
   WASHINGTON POST AS AMICI CURIAE IN SUPPORT OF DEFENDANT’S
OPPOSITION TO PLAINTIFF’S EMERGENCY APPLICATION FOR A TEMPORARY
   RESTRAINING ORDER AND MOTION FOR PRELIMINARY INJUNCTION
           Case 1:20-cv-01580-RCL Document 11-1 Filed 06/19/20 Page 2 of 16




                                                  TABLE OF CONTENTS

TABLE OF AUTHORITIES ...................................................................................................... ii
INTERESTS OF AMICI CURIAE ..............................................................................................1
INTRODUCTION ......................................................................................................................2
ARGUMENT ..............................................................................................................................5
   I.         The Government’s request for an unconstitutional prior restraint as to Simon &
              Schuster and countless other non-party “commercial resellers” of Defendant’s book
              must be denied. ............................................................................................................5
   II.        The injunction the Government seeks would burden core First Amendment speech. ....8
   III.       The Government cannot use Rule 65 to circumvent the Pentagon Papers case.............9
   IV.        The relief sought here would not remedy the claimed harm and would be contrary to
              the public interest by suppressing the free flow of information to the public. .............12
CONCLUSION .........................................................................................................................13




                                                                    i
           Case 1:20-cv-01580-RCL Document 11-1 Filed 06/19/20 Page 3 of 16




                                               TABLE OF AUTHORITIES

Cases
Additive Controls & Measurement Sys., Inc. v. Flowdata, Inc., 96 F.3d 1390 (Fed. Cir. 1996) .. 10
Bank Julius Baer & Co. v. WikiLeaks, 535 F. Supp. 2d 980 (N.D. Cal. 2008) ............................12
Bantam Books, Inc. v. Sullivan, 372 U.S. 58 (1963).....................................................................5
Bartnicki v. Vopper, 532 U.S. 514 (2001) ................................................................................ 7, 9
Carroll v. Princess Anne, 393 U.S. 175 (1968) ............................................................................6
CBS, Inc. v. Davis, 510 U.S. 1315 (1994) ....................................................................................6
Cohen v. Cowles, 501 U.S. 663 (1991) ........................................................................................8
Cox Broad. Corp. v. Cohn, 420 U.S. 469 (1975)..........................................................................7
First Nat’l Bank of Boston v. Bellotti, 435 U.S. 765 (1978) .......................................................13
Kleindienst v. Mandel, 408 U.S. 753 (1972) ..............................................................................13
Lane v. Random House, Inc., 985 F. Supp. 141 (D.D.C. 1995) ....................................................9
Madsen v. Women’s Health Ctr., Inc., 512 U.S. 753 (1994).........................................................3
Marcy Playground, Inc. v. Capitol Records, 6 F. Supp. 2d 277 (S.D.N.Y. 1998) ....................... 12
N.Y. Times Co. v. United States, 403 U.S. 713 (1971)......................................................... passim
Near v. Minnesota, 283 U.S. 697 (1931).............................................................................. 5, 6, 9
Neb. Press Ass’n v. Stuart, 427 U.S. 539 (1976) .............................................................. 3, 5, 6, 9
Oklahoma Publ’g Co. v. Dist. Court, 430 U.S. 308 (1977) ..........................................................7
Paramount Pictures Corp. v. Carol Publ’g Group, Inc., 25 F. Supp. 2d 372 (S.D.N.Y. 1998). .. 10
Smith v. Daily Mail Publ’g, 443 U.S. 97 (1979) ..........................................................................7
Southeastern Promotions, Ltd. v. Conrad, 420 U.S. 546 (1975)............................................... 6, 8
United States v. Quattrone, 402 F.3d 304 (2d Cir. 2005) ...........................................................12
Other Authorities
11A Wright & Miller, Federal Practice and Procedure (3d ed. Apr. 2020 Update) ..................... 10
David Ignatius, John Bolton’s Book is Full of Startling Revelations He Should Have Told Us
 Sooner, Wash. Post (June 17, 2020), https://perma.cc/RL2E-26C7 ........................................12
Jennifer Szalai, In ‘The Room Where It Happened,’ John Bolton Dumps His Notes and Smites
  His Enemies, N.Y. Times (June 17, 2020), https://perma.cc/A88V-JLHB ..............................12
John Bolton, The Scandal of Trump’s China Policy, Wall Street J. (June 17, 2020),
  https://perma.cc/755H-NH7Y ................................................................................................12
Rules
Fed. R. Civ. P. 65 ........................................................................................................................4

                                                                     ii
        Case 1:20-cv-01580-RCL Document 11-1 Filed 06/19/20 Page 4 of 16




                               INTERESTS OF AMICI CURIAE

       Amici are the Reporters Committee for Freedom of the Press (the “Reporters

Committee”), the Association of American Publishers (“AAP”), Dow Jones & Company, Inc.

(“Dow Jones”), The New York Times Company, and The Washington Post. 1

       The Reporters Committee is an unincorporated nonprofit association of reporters and

editors dedicated to defending the First Amendment and newsgathering rights of the news media.

Founded by journalists and media lawyers in 1970, when the nation’s press faced an

unprecedented wave of government subpoenas forcing reporters to name confidential sources,

the Reporters Committee today serves as a leading voice for the legal interests of journalists and

news organizations. AAP represents the leading book, journal, and education publishers in the

United States on matters of law and policy, advocating for a free and sustainable environment for

publishers, authors, booksellers and readers around the world to incentivize the publication of

creative expression, professional content, and learning solutions. Dow Jones is the world’s

leading provider of news and business information; it publishes The Wall Street

Journal, Barron’s, MarketWatch, and Dow Jones Newswires, among other publications. The

New York Times Company is the publisher of The New York Times, and operates the news

website nytimes.com. The Washington Post is a news organization based in Washington, D.C.

It publishes The Washington Post newspaper and the website www.washingtonpost.com.

       As organizations that defend First Amendment freedoms, including the rights of

journalists and media organizations to gather and publish newsworthy information, and the rights




1
        No counsel for a party authored this brief in whole or in part, and no party or counsel for
a party made a monetary contribution intended to fund the preparation or submission of this
brief. No person other than amici curiae or its counsel made a monetary contribution to the
preparation or submission of this brief.
        Case 1:20-cv-01580-RCL Document 11-1 Filed 06/19/20 Page 5 of 16




of publishers and booksellers to publish and distribute books, amici have a powerful interest in

the Court’s rejection of the Emergency Application for a Temporary Restraining Order and

Motion for Preliminary Injunction (the “Motion”) filed by Plaintiff United States of America (the

“Government”) in the above-captioned matter against Defendant John R. Bolton (“Bolton”).

Indeed, though the Reporters Committee, which frequently files amicus briefs on behalf of

coalitions that include dozens of news media organizations, is joined on this brief, due to the

time constraints associated with the emergency nature of the Government’s Motion, by only

three, those news organizations—two of which were parties in the Pentagon Papers case, and all

three of which have published stories about or excerpts of the book at issue—reflect the strong

interest of all news media organizations in the Court’s resolution of the Government’s Motion.

       Amici write to emphasize the extraordinary, unconstitutional nature of the Government’s

request to enjoin Simon & Schuster, the non-party publisher of The Room Where It Happened,

and all “commercial resellers further down the distribution chain, such as booksellers[,]” from

further publication or distribution of speech on a matter of public concern. Gov’t Mot. at 29, n.6.

For the reasons set forth herein, amici urge the Court to deny the Government’s Motion.

                                       INTRODUCTION

       Forty-nine years ago, amici The New York Times and The Washington Post were before

the federal courts in another case where the Government sought to prevent the disclosure of

speech about government affairs in the name of national security. The precedent the Supreme

Court of the United States established on the last day of June 1971 in the Pentagon Papers case

affirmed the constitutionally protected role of the press as a check against government authority

and the vehicle by which the public holds elected officials accountable. See N.Y. Times Co. v.

United States, 403 U.S. 713 (1971) (per curiam) (“Pentagon Papers”) (rejecting prior restraints



                                                 2
        Case 1:20-cv-01580-RCL Document 11-1 Filed 06/19/20 Page 6 of 16




on publication of material regarding the history of U.S. military involvement in Vietnam by The

New York Times and The Washington Post despite government assertions that disclosure would

imperil national security).

       The Government could not have sued Simon & Schuster in this case directly, and served

it with injunction papers, without running straight into the legacy of the Pentagon Papers case

and the considerable Supreme Court precedent from both before and after that decision that make

clear the First Amendment protects the publication and dissemination of speech from prior

restraint. Indeed, it has long been recognized that prior restraints on publication pose the

“greatest threat to First Amendment values.” See Madsen v. Women’s Health Ctr., Inc., 512 U.S.

753, 797 (1994) (Scalia, J., concurring in part and dissenting in part). They are “the most serious

and the least tolerable infringement on First Amendment rights[.]” Neb. Press Ass’n v. Stuart,

427 U.S. 539, 559 (1976) (“Nebraska Press”). And, for this reason, courts have without fail held

efforts to restrain First Amendment-protected speech on matters of public concern to the most

exacting standard, even when the gravest of interests are alleged to be at stake. Cf. Pentagon

Papers, 403 U.S. at 730 (Stewart and White, JJ., concurring) (“But I cannot say that disclosure of

any of [the Pentagon Papers] will surely result in direct, immediate, and irreparable damage to

our Nation or its people. That being so, there can under the First Amendment be only one

judicial resolution of the issues before us.”).

       In a transparent attempt to avoid a direct confrontation with the “heavy presumption

against [the] constitutional validity” of a prior restraint, Pentagon Papers, 403 U.S. at 714

(internal quotations and citations omitted)—a presumption which it cannot overcome—the

Government tries an indirect approach aimed at obtaining a sweeping, worldwide injunction

against the further publication and dissemination of The Room Where It Happened. It nominally



                                                  3
        Case 1:20-cv-01580-RCL Document 11-1 Filed 06/19/20 Page 7 of 16




pursues emergency injunctive relief solely against Defendant predicated on contractual and other

obligations he allegedly breached, but it argues that such an injunction should “bind” not only

Defendant, but also the non-party publisher of the book, Simon & Schuster, as well as any and

all “commercial resellers” of it, under Rule 65(d)(2) of the Federal Rules of Civil Procedure

(“Rule 65”). Gov’t Mot. at 29, n.6. The Government’s sleight of hand, however, does not make

its extraordinary effort to enjoin First Amendment-protected speech constitutional.

       Setting aside the question of whether the Court may properly and in accordance with the

First Amendment enjoin Defendant, such an injunction cannot properly extend to Simon &

Schuster, nor any bookseller or distributor. Simon & Schuster acquired the manuscript of The

Room Where It Happened from Defendant, and it has already printed, bound, and shipped that

book to distributors and retailers nationwide. See Declaration of Jonathan Karp, ECF No. 9-17

(“Karp Decl.”), at ¶¶ 17–20. An injunction may not reach back in time to enjoin action taken

prior to when it was issued, and it certainly cannot be used to restrain Simon & Schuster from

exercising its own First Amendment right to further publish and disseminate a book that it

acquired from Defendant. That the Government would go a step further, arguing in a footnote at

the end of its Motion—without citation to any legal authority (because there is none to muster)—

that this prior restraint should also extend to bookstores and all other “commercial resellers” of

the book only underscores the flatly unconstitutional nature of the relief the Government seeks.

Gov’t Mot. at 29, n.6. The sweeping, extraordinary prior restraint sought by the Government

here places this matter on all fours with the Pentagon Papers case, and the same “heavy

presumption” against its constitutionality must apply. Pentagon Papers, 403 U.S. at 714.

       The emergency injunctive relief sought by the Government, if awarded by this Court,

would transform the Government’s already vast classification authority into an impermissible



                                                 4
        Case 1:20-cv-01580-RCL Document 11-1 Filed 06/19/20 Page 8 of 16




system of prior restraint whereby, upon the unilateral assertion of the executive branch that

material is classified, a court could stop a book publisher from publishing, a distributor from

distributing, a seller from selling, and a reader from reading, political or expressive work critical

of government agencies or officials. Such a “system of prior restraints on expression comes to

this Court bearing a heavy presumption against its constitutional validity.” Bantam Books, Inc.

v. Sullivan, 372 U.S. 58, 70 (1963); see also Near v. Minnesota, 283 U.S. 697, 717 (1931)

(“[Freedom of the press] was especially cherished for the immunity it afforded from previous

restraint of the publication of censure of public officers and charges of official misconduct.”).

The Government’s claim that somehow Rule 65 authorizes such a system, and permits

emergency attempts by the Government to halt the distribution of speech about matters of public

concern by countless non-parties in the “distribution chain” is wholly without merit.

       For the reasons herein, amici urge the Court to deny the Government’s Motion.

                                           ARGUMENT

I.     The Government’s request for an unconstitutional prior restraint as to Simon &
       Schuster and countless other non-party “commercial resellers” of Defendant’s book
       must be denied.

       It has been said that “it is the chief purpose of the guaranty [of the First Amendment] to

prevent previous restraints upon publication.” Near, 283 U.S. at 713; see also Nebraska Press,

427 U.S. at 559, 562 (explaining that prior restraints are “the most serious and the least tolerable

infringement on First Amendment rights” and “one of the most extraordinary remedies known to

our jurisprudence”). This fundamental, “deep-seated American hostility to prior restraints[,]” id.

at 589 (Brennan, J., concurring), has given rise to a “heavy presumption against [their]

constitutional validity[,]” Pentagon Papers, 403 U.S. at 714—one that can be overcome “only in

‘exceptional cases.’” CBS, Inc. v. Davis, 510 U.S. 1315, 1317 (1994) (“Davis”) (Blackmun, J.,



                                                  5
        Case 1:20-cv-01580-RCL Document 11-1 Filed 06/19/20 Page 9 of 16




in chambers (quoting Near, 283 U.S. at 716)). Indeed, “[t]he presumption against prior restraints

is heavier—and the degree of protection broader—than that against limits on expression imposed

by criminal penalties.” Southeastern Promotions, Ltd. v. Conrad, 420 U.S. 546, 558-59 (1975);

see also Nebraska Press, 427 U.S. at 589 (Brennan, J., concurring in the judgment) (“The First

Amendment thus accords greater protection against prior restraints than it does against

subsequent punishment for a particular speech.” (citing Carroll v. Princess Anne, 393 U.S. 175,

180-81 (1968))).

       Beginning in 1931, in Near, the Supreme Court has without fail rejected requests to

impose prior restraints on members of the media. 283 U.S. at 713. The Court has struck down

prior restraints in cases where the justifications claimed included the Sixth Amendment rights of

criminal defendants, Nebraska Press, 427 U.S. at 570, and confidential or proprietary business

information, Davis, 510 U.S. at 1318. And, almost 50 years ago, the Court rejected a prior

restraint preventing publication of the “Pentagon Papers” by amici The New York Times and The

Washington Post despite the government’s claims that an injunction preventing publication was

necessary to protect national security. See Pentagon Papers, 403 U.S. at 714. As Justice

Brennan wrote in his concurring opinion, “only governmental allegation and proof that

publication must inevitably, directly, and immediately cause the occurrence of an event kindred

to imperiling the safety of a transport already at sea can support even the issuance of an interim

restraining order.” Id. at 726-27 (Brennan, J., concurring) (emphasis added). Further, Justice

Brennan made clear that injunctions to maintain the status quo are impermissible. Id. at 727

(“Unless and until the Government has clearly made out its case, the First Amendment

commands that no injunction may issue.”).




                                                 6
       Case 1:20-cv-01580-RCL Document 11-1 Filed 06/19/20 Page 10 of 16




       The Supreme Court has also repeatedly recognized that publishers and members of the

media are free to publish information that the government may have sought to keep secret. For

example, in Cox Broad. Corp. v. Cohn, 420 U.S. 469 (1975), the Court explained that the

government may not sanction a news organization that accurately published a rape victim’s name

obtained from judicial records open to public inspection. Likewise, in Oklahoma Publ’g Co. v.

Dist. Court, 430 U.S. 308 (1977) (per curiam), the Court reversed an injunction preventing

reporting on the name or likeness of a juvenile criminal defendant, after his name and picture

were publicly revealed in connection with the prosecution of a crime, despite a state law that

required juvenile proceedings to be held in private. And even when there is an unauthorized

release of the information, the presumptive bar on prior restraints applies. That is the lesson of

the Pentagon Papers case, in which the Court rejected prior restraints that the government

asserted were needed to prevent the release of military secrets. Pentagon Papers, 403 U.S. at

714. Indeed, the Supreme Court has made clear that, even if a source has acted unlawfully in

disclosing information, a publisher who was not a part of the source’s wrongful conduct has a

First Amendment right to publish the information free not only of prior restraints but even post-

publication penalties. See Bartnicki v. Vopper, 532 U.S. 514, 527-28 (2001); Smith v. Daily Mail

Publ’g, 443 U.S. 97, 105-06 (1979).

       Here, there can be no doubt that the emergency injunctive relief sought by the

Government to restrain further publication and dissemination of The Room Where It Happened is

a prior restraint subject to the rigorous scrutiny applied by the Supreme Court in the Pentagon

Papers case. The book is core political speech about matters of intense public interest and

import. And, almost as an afterthought, the Government includes in its Motion against

Defendant a request for a sweeping injunction that would—on the bare assertion of the executive



                                                 7
       Case 1:20-cv-01580-RCL Document 11-1 Filed 06/19/20 Page 11 of 16




branch that information in the book is properly classified—bar non-party publisher Simon &

Schuster and every bookseller in the world from further publishing or disseminating that speech.

Under longstanding First Amendment jurisprudence, such a prior restraint on information about

government affairs is subject to a “heavy presumption against [its] constitutional validity[,]” see

Pentagon Papers, 403 U.S. at 714—a presumption that the Government cannot overcome here.

II.    The injunction the Government seeks would burden core First Amendment speech.

       The Government attempts to muddy this clear, black letter law by suggesting that “the

Free Speech Clause does not entitle book sellers to special exemptions from the application of

general, speech-neutral laws such as Rule 65.” Gov’t Mot. at 28. This statement echoes the

principle articulated in Cohen v. Cowles, which held that generally applicable laws with

“incidental” effects on the ability to gather news do not violate the First Amendment. 501 U.S.

663, 669 (1991). But, that principle has no place here, where the Government seeks a worldwide

injunction on the sale of a book—an extreme form of prior restraint, which carries a heavy

presumption of unconstitutionality. Southeastern Promotions, 420 U.S. at 558. To be clear,

publishers, booksellers, and the news media—like the public at large—are shielded by the

Constitution when laws of general applicability burden First Amendment rights, as the

Government’s requested injunctive relief would. Further, books are not like other products.

They are, by definition, expressive, and the content of a book (or a magazine, or a newspaper, or

an evening newscast) is entitled to full First Amendment protections against prior restraint,

particularly where, as here, it involves newsworthy issues of intense public interest. As this

Court observed in dismissing a libel claim based on an advertisement for a book on public

affairs, “the challenged advertisement is not about laundry detergent; it cannot be divorced from




                                                 8
       Case 1:20-cv-01580-RCL Document 11-1 Filed 06/19/20 Page 12 of 16




the book Case Closed; and the book is protected speech.” Lane v. Random House, Inc., 985 F.

Supp. 141, 152 (D.D.C. 1995) (Lamberth, J.).

       The Government cites Bartnicki, 532 U.S. 514, which only undercuts its claim that

“speech-neutral” laws can be applied to burden speech. There, the Supreme Court held that a

concededly content-neutral wiretapping law criminalizing the disclosure of illegally wiretapped

communications, even where the discloser acquired the intercepts legally, was the “regulation of

pure speech,” and therefore unconstitutional were it applied to punish a discloser who innocently

received the communications. Id. at 526-27. Similarly, although the law in Near included a

provision that applied to a “malicious, scandalous and defamatory newspaper, magazine or other

periodical,” the statute was grounded in the generally applicable tort of nuisance, and provided

for the abatement of the nuisance (shutting down the newspaper) through injunction. Near, 283

U.S. at 701-02. And, in Nebraska Press, the Court expressly recognized “special protection” for

“[t]ruthful reports of public judicial proceedings” from subsequent punishment, which the Court

held should apply with “particular force” in the context of that case: an injunction restraining

coverage of criminal proceedings. 427 U.S. at 559. Indeed, the damage can be “particularly

great when the prior restraint falls upon the communication of news and commentary on current

events.” Id. Those cases, along with Pentagon Papers, would control had the Government

directly named Simon & Schuster and any commercial reseller of the book a party to this case,

and they control now.

III.   The Government cannot use Rule 65 to circumvent the Pentagon Papers case.

       A rule of court cannot overcome the Constitution; it must be interpreted in light of the

Constitution. The Government cannot escape the constitutionally mandated result under the




                                                 9
       Case 1:20-cv-01580-RCL Document 11-1 Filed 06/19/20 Page 13 of 16




Pentagon Papers case by declining to sue a publisher directly and instead seeking to enjoin one,

as it has done here with non-party Simon & Schuster, indirectly under Rule 65.

       And even assuming Rule 65 could overcome established First Amendment protections

for the publication and dissemination of speech on matters of public interest—which it cannot—

the injunction sought by the Government could not reach Simon & Schuster. Injunctions against

non-parties are only upheld in certain specific circumstances and ought never to be upheld in the

context of a prior restraint on First Amendment-protected speech. See 11A Wright & Miller,

Federal Practice and Procedure § 2956 (3d ed. Apr. 2020 Update) (“Injunctions purporting to

bind the entire world or all those with notice of its provisions now are held to be invalid.”);

Additive Controls & Measurement Sys., Inc. v. Flowdata, Inc., 96 F.3d 1390, 1394 (Fed. Cir.

1996) (“[C]ourts of equity have long observed the general rule that a court may not enter an

injunction against a person who has not been made a party to the case before it.”). Here,

Defendant delivered his manuscript to Simon & Schuster well in advance of this Motion. Karp

Decl., ¶ 17. Simon & Schuster formally accepted that manuscript; it then printed, bound, sold,

and shipped the book to distributors and retailers. Id. ¶¶ 17-19. Defendant has no power to

compel Simon & Schuster to stop further publication or dissemination of the book. Id. ¶ 17.

And Simon & Schuster has no power to compel distributors or retailers to return copies of the

books they obtained and now own. Id. ¶ 20. Even if this case were somehow outside the ambit

of Pentagon Papers, which it is not, an injunction cannot “reach back in time . . . .” Paramount

Pictures Corp. v. Carol Publ’g Group, Inc., 25 F. Supp. 2d 372, 375 (S.D.N.Y. 1998).

       In support of this contention, the Government cites two inapposite intellectual property

cases. In contrast to a prior restraint on First Amendment-protected speech, injunctions are

permissible in intellectual property infringement cases to bind non-party entities in active concert



                                                 10
       Case 1:20-cv-01580-RCL Document 11-1 Filed 06/19/20 Page 14 of 16




or participation with infringers. The same First Amendment concerns do not weigh on such

cases. For example, in copyright infringement matters, First Amendment concerns are addressed

through the fair use doctrine and the idea/expression dichotomy, Eldred v. Ashcroft, 537 U.S.

186, 219 (2003), and therefore do not restrict the availability of non-party injunctions.

Moreover, the Government’s cited cases are inapposite because they both involve injunctions on

“producers” of “products” in private disputes where the Government is not a party and neither

the “producers” nor the “products” involved are inherently entitled to First Amendment

protection. That is not the case here, where the injunction targets a publisher, bookstores, and

books, which all are inherently entitled to First Amendment protection.

       The Government’s untethered invocation of Rule 65 does not stop there. The

Government argues that this Court, sitting in equity, may not only enjoin a non-party publisher,

but also every bookseller in the world that has acquired the book and wishes to sell it. See

Pentagon Papers, 403 U.S. at 725 (Brennan, J., concurring) (“So far as I can determine, never

before has the United States sought to enjoin a newspaper from publishing information in its

possession.”) (emphasis added). The Government states in a footnote, without citation to any

supporting authority, that “[c]ommercial resellers further down the distribution chain, such as

booksellers, likewise would be subject to the injunction under Rule 65(d) once they have actual

notice of it, as Simon & Schuster does.” Gov’t Mot. at 29, n.6. But just as Rule 65 provides no

basis to enjoin the constitutionally protected speech of non-party Simon & Schuster, it cannot be

used to impose a sweeping prior restraint on countless other non-party “commercial resellers”

and booksellers.

       Five decades ago, the Pentagon Papers case rejected the remedy the Government seeks

here and its effort to reargue its brief through Rule 65 must fail.



                                                 11
       Case 1:20-cv-01580-RCL Document 11-1 Filed 06/19/20 Page 15 of 16




IV.    The relief sought here would not remedy the claimed harm and would be contrary
       to the public interest by suppressing the free flow of information to the public.

       The relief sought by the Government would be ineffectual in remedying any claimed

harm from the release of the book. The book has shipped, and numerous news organizations,

including the three news media amici, have already started reporting on its contents. See Karp

Decl., ¶¶ 16–22; see also, e.g., Jennifer Szalai, In ‘The Room Where It Happened,’ John Bolton

Dumps His Notes and Smites His Enemies, N.Y. Times (June 17, 2020), https://perma.cc/A88V-

JLHB (book review); David Ignatius, John Bolton’s Book is Full of Startling Revelations He

Should Have Told Us Sooner, Wash. Post (June 17, 2020), https://perma.cc/RL2E-26C7 (book

review); John Bolton, The Scandal of Trump’s China Policy, Wall Street J. (June 17, 2020),

https://perma.cc/755H-NH7Y (exclusive excerpt).

       Courts routinely deny injunctions in cases where the injunction would not remedy the

harm because the allegedly harmful material is already in the public domain. See, e.g., United

States v. Quattrone, 402 F.3d 304, 312 (2d Cir. 2005) (reversing order enjoining news media

from reporting juror names announced in open court); Bank Julius Baer & Co. v. WikiLeaks, 535

F. Supp. 2d 980, 985 (N.D. Cal. 2008) (declining to issue injunction where “there is evidence the

cat is out of the bag”); Marcy Playground, Inc. v. Capitol Records, 6 F. Supp. 2d 277, 282

(S.D.N.Y. 1998) (denying injunction where it “would be very much like locking the barn door

after the horse is gone”). Further, the Government is not seeking to enjoin news organizations

from reporting on the book, nor could it under Pentagon Papers. And, as noted directly above,

amicus The Wall Street Journal has published a lengthy excerpt. The “cat” is clearly “out of the

bag,” which strongly weighs against issuance of the sweeping injunctive relief sought by the

Government here.




                                               12
       Case 1:20-cv-01580-RCL Document 11-1 Filed 06/19/20 Page 16 of 16




       Moreover, not only will the Government not be aided in remedying its supposed injury

by issuance of the prior restraint it seeks, but such injunctive relief would severely impair the

public’s right to know. For this reason, too, the public interest weighs against issuance of the

injunction. See, e.g., First Nat’l Bank of Boston v. Bellotti, 435 U.S. 765, 783 (1978) (“[T]he

First Amendment goes beyond protection of the press and the self-expression of individuals to

prohibit government from limiting the stock of information from which members of the public

may draw.”); Kleindienst v. Mandel, 408 U.S. 753, 762 (1972) (“In a variety of contexts, this

Court has referred to a First Amendment right to ‘receive information and ideas[.]’”).

                                         CONCLUSION

       For the foregoing reasons, amici urge the Court to deny the Government’s Emergency

Motion for a Temporary Restraining Order and Motion for Preliminary Injunction.


Dated: June 19, 2020                          Respectfully submitted,

                                              /s/ Bruce D. Brown
                                              BRUCE D. BROWN
                                              D.C. Bar No. 457317
                                              bbrown@rcfp.org
                                                 Counsel of Record for Amici Curiae
                                              KATIE TOWNSEND
                                              ktownsend@rcfp.org
                                              DC Bar No. 1026115
                                              GABRIEL ROTTMAN
                                              grottman@rcfp.org
                                              DC Bar No. 992728
                                              REPORTERS COMMITTEE FOR
                                              FREEDOM OF THE PRESS
                                              1156 15th Street NW, Ste. 1020
                                              Washington, DC 20005
                                              Telephone: 202.795.9300

                                              Counsel for Amici Curiae




                                                 13
          Case 1:20-cv-01580-RCL Document 11-2 Filed 06/19/20 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA



 UNITED STATES OF AMERICA,

                             Plaintiff,
     v.                                               Case No. 20-cv-1580 (RCL)
 JOHN R. BOLTON,

                             Defendant.




                              CERTIFICATE RULE LCvR 26.1

       I, the undersigned, counsel of record for amici curiae the Reporters Committee for

Freedom of the Press, the Association of American Publishers, Inc., Dow Jones & Company,

Inc., The New York Times Company, and The Washington Post certify that to the best of my

knowledge and belief:

       1. The Reporters Committee for Freedom of the Press is an unincorporated association of

reporters and editors with no parent corporation and no stock.

       2. The Association of American Publishers, Inc. (“AAP”) is a nonprofit organization that

has no parent and issues no stock.

       3. Dow Jones & Company, Inc. (“Dow Jones”) is an indirect subsidiary of News

Corporation, a publicly held company. Ruby Newco, LLC, an indirect subsidiary of News

Corporation and a non-publicly held company, is the direct parent of Dow Jones. News

Preferred Holdings, Inc., a subsidiary of News Corporation, is the direct parent of Ruby Newco,
         Case 1:20-cv-01580-RCL Document 11-2 Filed 06/19/20 Page 2 of 2




LLC. No publicly traded corporation currently owns ten percent or more of the stock of Dow

Jones.

         4. The New York Times Company is a publicly traded company and has no affiliates or

subsidiaries that are publicly owned. No publicly held company owns 10% or more of its stock.

         5. WP Company LLC d/b/a The Washington Post is a wholly-owned subsidiary of Nash

Holdings LLC, a holding company owned by Jeffrey P. Bezos. WP Company LLC and Nash

Holdings LLC are both privately held companies with no securities in the hands of the public.

         These representations are made in order that judges of this court may determine the need

for recusal.

Dated: June 19, 2020                          Respectfully submitted,

                                                     /s/ Bruce D. Brown
                                                     BRUCE D. BROWN
                                                     DC Bar No. 457317
                                                     bbrown@rcfp.org
                                                       Counsel of Record for Amici Curiae
                                                     REPORTERS COMMITTEE FOR
                                                     FREEDOM OF THE PRESS
                                                     1156 15th Street NW, Suite 1020
                                                     Washington, DC 20005
                                                     Telephone: 202.795.9300




                                                 2
          Case 1:20-cv-01580-RCL Document 11-3 Filed 06/19/20 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA



 UNITED STATES OF AMERICA,

                             Plaintiff,
     v.                                               Case No. 20-cv-1580 (RCL)
 JOHN R. BOLTON,

                             Defendant.




                                    [PROPOSED] ORDER

       Upon consideration of the Motion for Leave to File Brief of the Reporters Committee for

Freedom of the Press, the Association of American Publishers, Inc., Dow Jones & Company,

Inc., The New York Times Company, and The Washington Post as Amici Curiae Supporting

Defendant’s Opposition to Plaintiff’s Emergency Application for a Temporary Restraining Order

and Motion for Preliminary Injunction, it is hereby

       ORDERED that the Motion is granted, and further

       ORDERED that the brief of the Reporters Committee for Freedom of the Press, the

Association of American Publishers, Inc., Dow Jones & Company, Inc., The New York Times

Company, and The Washington Post as Amici Curiae Supporting Defendant’s Opposition to

Plaintiff’s Emergency Application for a Temporary Restraining Order and Motion for

Preliminary Injunction is hereby deemed filed in the above-captioned action.
       Case 1:20-cv-01580-RCL Document 11-3 Filed 06/19/20 Page 2 of 2




Dated: ____________________

                                               ___________________________
                                               Hon. Royce C. Lamberth
                                               United States District Court Judge




                                      2
